Exhibit 10.1

 

2005 Annual Incentive Compensation Plan, as amended

 

The 2005 Annual Incentive Compensation Plan is designed as a team bonus and is
not triggered unless the Company meets or exceeds its budgeted net income and
earnings per share for fiscal 2005 (calculated after giving effect to any
bonuses accrued under the Compensation Plan).

 

The bonus team participants are Fletcher J. McCusker (Chief Executive Officer),
Michael N. Deitch (Chief Financial Officer), William Boyd Dover (President),
Craig A. Norris (Chief Operating Officer), Fred D. Furman (General Counsel),
Martin J. Favis (Chief Development Officer) and Ms. Mary J. Shea (Executive Vice
President of Program Services).

 

Individuals of the bonus team are eligible to receive a cash bonus as follows:
(1) if net income and earnings per share exceed budgeted target amounts by 1% to
5%, the cash bonus payable to each individual will be 25% of the individual’s
2005 base salary; and (2) if net income and earnings per share exceed budgeted
target amounts by more than 5%, the cash bonus payable to each individual will
be 50% of the individual’s 2005 base salary.